Citation Nr: 1707134	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to April 2005 and had additional reserve service.

This matter comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that proceeding was not produced due to audio malfunctions during the hearing.  In May 2014, the Board sent the Veteran a letter advising him of this fact and offered him the option of requesting a new hearing, as per 38 C.F.R. § 20.717 (2016), or having the Board decide his case on the evidence of record.  As the Veteran did not respond to the letter within 30 days, the Board has assumed the Veteran did not desire another hearing and will proceed to address the Veteran's claims on the evidence of record.

The case was previously before the Board in June 2014 and the issue of entitlement to a higher initial evaluation for PTSD was remanded for additional development.  In addition, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent disabling for supraventricular arrhythmia with sick sinus syndrome status post pacemaker implantation (claimed as heart condition), entitlement to an initial evaluation in excess of 10 percent disabling for allergic conjunctivitis (claimed as eye injury), entitlement to a compensable initial evaluation for eczema (now evaluated as 10 percent disabling, effective July 12, 2006, pursuant to an August 2016 RO rating decision), and entitlement to a compensable initial evaluation for residual scarring for the Veteran to be provided a Statement of the Case (SOC) and the opportunity to perfect an appeal to the Board.  In September 2014 the Veteran was issued a SOC and, thereafter, on a VA Form 9 dated in October 2014, the Veteran perfected his appeal of these issues.  The Veteran requested a hearing regarding these issues before a Veterans Law Judge of the Board at his local VA office.  These issues have been certified to the Board; however, a hearing has not yet been scheduled.  Thus they will be subject of a later separate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2016 VA treatment note at the Richland VA Clinic, Tri-City Community Based Outpatient Clinic (CBOC) the Veteran was noted to remain in therapy for his PTSD with a provider in the community.  Although the record contains treatment records from the Tri-City CBOC, it is unclear from this statement whether additional relevant treatment records are available.  As such, on remand, the Veteran must be contacted and asked to identify all treatment providers with regard to his PTSD.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all records of treatment regarding the Veteran from the identified providers.  See 38 C.F.R. § 3.159 (2016).

The Veteran receives continuous treatment from VA.  The most recent treatment record associated with the claims file is dated in August 2016.  On remand, VA treatment records regarding the Veteran dated since August 2016 must be obtained and associated with the claims file.  Id.

The most recent Supplemental Statement of the Case (SSOC) with regard to the issue of entitlement to an initial evaluation in excess of 30 percent disabling for PTSD was issued in March 2016.  Since then, additional medical evidence, including August 2016 VA psychiatric treatment notes, have been associated with the claims file prior to transfer of the case to the Board.  The appeal was certified to the Board in June 2016; however, the record was not received by the Board until November 2016.  The Veteran was notified in December 2016 that the appeal had been returned to the Board and resumed its place on the docket.  This evidence is relevant to the evaluation of the Veteran's PTSD.  Accordingly, an SSOC must be issued which takes into consideration the evidence associated with the claims file since the March 2016 SSOC.  See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all providers of treatment for his PTSD, including therapy in the community.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from all identified providers.

2.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since August 2016.

3.  Thereafter, the AOJ should review the record and conduct any additional development deemed necessary, to include affording any contemporaneous VA examination necessary for the adjudication of the claim.

4.  Thereafter, the AOJ should issue the Veteran a Supplemental Statement of the Case regarding the issue on appeal considering all evidence of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

